                     Case 3:18-cv-02397-JLS-JLB Document 41-2 Filed 01/13/20 PageID.677 Page 1 of 3



                     1     MICHAEL F. MCCABE, Bar No. 111151
                           mmccabe@littler.com
                     2     KRISTIN E. HUTCHINS, Bar No. 184429
                           khutchins@littler.com
                     3     JULIE A. STOCKTON, Bar No. 286944
                           jstockton@littler.com
                     4     EMILY A. MERTES, Bar No. 296743
                           emertes@littler.com
                     5     LITTLER MENDELSON, P.C.
                           333 Bush Street, 34th Floor
                     6     San Francisco, CA 94104
                           Telephone: 415.433.1940
                     7     Facsimile: 415.399.8490
                     8     Attorneys for Defendant
                           FLAGSHIP FACILITY SERVICES, INC.
                     9
                  10                               UNITED STATES DISTRICT COURT
                  11                            SOUTHERN DISTRICT OF CALIFORNIA
                  12
                  13       MARTA L CERON DE OROZCO,                 Case No. 3:18-CV-02397-JLS-JLB
                           individually and on behalf of all
                  14       similarly situated employees of
                           Defendants in the State of California,   ASSIGNED FOR ALL PURPOSES TO:
                  15                                                HON. JANICE L. SAMMARTINO
                                           Plaintiff,
                  16                                                CERTIFICATE OF SERVICE
                                v.
                  17
                           FLAGSHIP FACILITY SERVICES,
                  18       INC.; and DOES 1 through 50,
                           inclusive,
                  19
                                           Defendants.
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER M ENDELSON, P.C.
      333 Bush Street
         34th Floor
    San Diego, CA 94104
                           CERTIFICATE OF SERVICE                   1.   CASE NO. 3:18-CV-02397-JLS-JLB
        415.433.1940
                     Case 3:18-cv-02397-JLS-JLB Document 41-2 Filed 01/13/20 PageID.678 Page 2 of 3



                     1                                 CERTIFICATE OF SERVICE
                     2                  I, the undersigned, state:
                     3                  I am employed in the City and County of San Francisco, State of
                           California. I am over the age of 18 years, and not a party to the within action. My
                     4     business address is LITTLER MENDELSON, P.C., 333 Bush Street, 34th Floor, San
                           Francisco, CA 94104.
                     5
                                        On January 13,2020, I served the foregoing document(s) described as:
                     6
                     7           DEFENDANT FLAGSHIP FACILITY SERVICES, INC.’S MOTION TO
                     8            APPEAR TELEPHONICALLY FOR PRELIMINARY APPROVAL OF
                                  CLASS ACTION SETTLEMENT HEARING
                     9
                                 [PROPOSED] ORDER GRANTING DEFENDANT FLAGSHIP FACILITY
                  10              SERVICES, INC.’S MOTION TO APPEAR TELEPHONICALLY FOR
                                  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT HEARING
                  11
                           On the interested parties in this action by sending on the interested parties in this
                  12       action [ ] the original [or] [ X] a true copy thereof [X ] to interested parties as follows:
                  13
                           GRAHAMHOLLIS APC
                  14       Graham S.P. Hollis
                           ghollis@grahamhollis.com
                  15
                           Vilmarie Cordero
                  16       vcordero@grahamhollis.com
                           David Lin
                  17
                           dlin@grahamhollis.com
                  18       3555 Fifth Avenue, Suite 200
                           San Diego, California 92103
                  19
                           Telephone: 619.692.0800
                  20       Facsimile: 619.692.0822
                  21
                           Attorneys for Plaintiff Marta L. Ceron De Orozco and Emma
                  22       Barcenas
                  23
                                       BY ECF: I hereby certify that this document was served by San
                  24                    Francisco, California, by ECF delivery on the parties listed herein at
                                        their more recent known email addresses or e-mail of record in this
                  25                    action.
                  26
                  27
                  28
LITTLER M ENDELSON, P.C.
      333 Bush Street
         34th Floor
    San Diego, CA 94104
                           CERTIFICATE OF SERVICE                      2.     CASE NO. 3:18-CV-02397-JLS-JLB
        415.433.1940
                     Case 3:18-cv-02397-JLS-JLB Document 41-2 Filed 01/13/20 PageID.679 Page 3 of 3



                     1                   I declare under penalty of perjury under the laws of the United States that
                           the foregoing is true and correct. I further declare that I am employed by a member of
                     2     the bar of this court at whose direction the service was made.
                     3
                                        Executed on January 13, 2020, at San Francisco, California.
                     4
                     5
                     6
                                                                                  Maria R. Flores
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER M ENDELSON, P.C.
      333 Bush Street
         34th Floor
    San Diego, CA 94104
                           CERTIFICATE OF SERVICE                    3.     CASE NO. 3:18-CV-02397-JLS-JLB
        415.433.1940
